internal_revenue_service number release date index number --------------------- ---------------- ------------------------------------------- ------------------------------------ ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-138975-06 date date ------------------- --------------------------------------- ------------------------------------------- legend oldco ----------------------------------------------------------------- --------------------------------------------------- newco ------------------------------------------------------------------------------------------------ statea year1 monthm businessa ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ dear ---------------- correspondence written on behalf of oldco by its authorized representative requesting rulings as to the fderal income_tax consequences of a proposed transaction this letter responds to a letter dated date and subsequent -------- ------- the information submitted provides that oldco is a statea corporation that uses facts the accrual_method of accounting and a fiscal_year ending on the 31st of monthm oldco elected s_corporation status in year1 prior to year1 oldco was a c_corporation oldco has determined that it is desirable to operate in a holding_company plr-138975-06 oldco is engaged in businessa which has four distinct business units the four businesses oldco has outstanding two classes of common_stock which are identical in all respects except for voting rights oldco ha sec_15 shareholders oldco shareholders who hold all the outstanding_stock in oldco structure with oldco being a subsidiary of newco a new statea corporation furthermore it is contemplated that either presently existing single member limited_liability companies oldllcs already wholly owned by oldco or newly formed single- member limited_liability companies newllcs may be utilized in conjunction with the operation of some or all of the four businesses newco and oldco are each intended to be recognized as a separate corporate entity under statea law however for federal_income_tax purposes oldco desires to have all of the entities involved that is oldco newco and any wholly-owned limited_liability_company llc treated as a single entity described below newco will have no assets or liabilities or possibly a minimal amount of assets and liabilities as described in representation c below and will not have engaged in any activities newco will have outstanding solely common_stock prior to the contribution similarly prior to step iii below each of any newllcs will have no assets or liabilities or possibly a minimal amount of assets and liabilities as described in representation c below and will not have engaged in any activities to achieve its objectives oldco plans to undertake a transaction transaction through three steps steps steps i and ii will be undertaken together it has not yet been decided when step iii will be taken step iii will be undertaken as conditions warrant the steps are as follows step i step ii step iii oldco shareholders will transfer all the outstanding_stock in oldco to newco the contribution in exchange for all the outstanding_stock in newco thus oldco will be a wholly owned subsidiary of newco and newco will be wholly owned by oldco shareholders newco will elect the qsub election to have oldco treated as a qualified_subchapter_s_subsidiary qsub some of the assets and liabilities of oldco and or newco including membership interests in llcs will be transferred among oldco newco and one or more of the oldllcs and newllcs representations plr-138975-06 the proposed transaction a oldco and newco have made the following representations in connection with at the first possible opportunity newco will elect to treat oldco as a qsub there will be no delay between the contribution and this qsub election and the election will be made in a manner such that it is effective as of the date of the contribution see sec_1_1361-3 of the income_tax regulations b with respect to any oldllc at all times throughout the transaction and with regard to any newllc beginning with the time when a newllc receives any oldco assets or liabilities each such llc will be a single member llc wholly owned by newco or oldco and this llc will be treated as a disregarded_entity for federal_income_tax purposes c d e immediately prior to the transaction newco will be engaged in no activity and will have no assets or liabilities except as further described in this representation c similarly with regard to each of the newllcs at no time prior to step iii will any of these entities be engaged in any activity or have any assets or liabilities except as further described in this representation c prior to step i newco -- and prior to step iii each of the newllcs -- may have minimal assets if the assets are required for i paying such company’s incidental_expenses and or ii maintaining such company’s status as a corporation or llc in accord with statea law immediately following step ii newco together with its qsub oldco will hold all the assets held by oldco immediately prior to the transaction except as further described in this representation d if any part of step iii occurs before or with step ii then for purposes of this representation any assets held by a step iii newllc are included in the assets held by newco the only change in assets occurring from the transaction will be as a result of oldco newco the oldllcs and or the newllcs incurring filing accounting legal fees and or other expenses incident to the transaction including the cost of obtaining governmental approvals for the transaction the total of all these transaction costs will be less than one percent of the fair_market_value of oldco’s net assets immediately prior to the transaction all liabilities to which the oldco assets are subject at the time of the transaction and all liabilities of oldco that are properly treated as being assumed by newco in the transaction see sec_357 of the internal_revenue_code are liabilities that were incurred in the ordinary course of business and are associated with the assets held by oldco at the time of the transaction plr-138975-06 f g i j k at the time of the transaction neither oldco newco nor any of the oldllcs or newllcs will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest or membership interest in oldco newco or any of the llcs or where pursuant to such right or instrument any person could acquire an equity_interest or membership interest in either oldco newco or any of the llcs there is no plan or intention for either oldco newco or any of the oldllcs or newllcs to issue any stock or equity_interest or membership interest in conjunction with or subsequent to the transaction except for the stock in newco being issued to oldco shareholders as described in step i and except for the membership interest in the llcs issued to newco or oldco h oldco shareholders will receive solely newco common_stock in the transaction the exchange ratio of oldco stock for newco stock will be one-for-one thus following the transaction each of the oldco shareholders will hold the same number of shares of stock in newco that such shareholder previously held in oldco the newco shares received by oldco shareholders will be identical in all respects to the oldco stock for which they are exchanged each of the oldco shareholders will pay her his own and the corporations will pay their own expenses_incurred in connection with the transaction l oldco is an s_corporation within the meaning of sec_1361 and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either oldco or newco m there is no plan or intent to terminate the qsub election for oldco there is no plan or intent to terminate the disregarded_entity status of any of the oldllcs or newllcs it is the intent of oldco newco and the oldco shareholders that following the transaction oldco and each of any llcs will at no time be treated as a separate_entity for federal_income_tax purposes rather it is intended that beginning at the time of step i oldco and any oldllcs will at all times and beginning at the time of step iii each of any newllcs will at all times be treated as a part of newco for federal_income_tax purposes plr-138975-06 n oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 above we rule as follows rulings based solely on the information submitted and the representations set forth provided that newco is a corporation that meets the requirements to be a small_business_corporation under sec_1361 newco will be eligible to be treated as an s_corporation within the meaning of sec_1361 provided that oldco is not an ineligible_corporation as defined in sec_1362 as soon as newco acquires all the stock of oldco in the contribution oldco will be eligible to be a qsub provided that a qsub election is made so that oldco becomes a qsub of newco as of the date of step i and provided further that each oldllc at all times throughout the transaction and that each of any newllcs constitutes a disregarded_entity beginning with the time such llc acquires any assets or liabilities of oldco or newco then for federal_income_tax purposes a newco and its subsidiary oldco and each of such llcs will be treated as a single entity that is an s_corporation and b the change in the form and identity of the corporation from oldco into newco in the transaction will be treated as an asset acquisition in which there is a transfer by oldco of all its assets to newco in exchange for newco stock and the assumption by newco of oldco liabilities followed by a distribution of the newco stock by oldco to its shareholders furthermore any transfer of assets and or liabilities from oldco and or newco to each other or to any of the llcs pursuant to step iii will be disregarded for federal_income_tax purposes as being merely a shifting of assets and liabilities within a single taxable entity and thus will have no federal_income_tax consequences see sec_1361 which provides that a corporation that is a qsub is not treated as a separate corporation but rather all the assets liabilities and items of income deduction and credit of a qsub will be treated as those of the s_corporation the contribution accompanied by the qsub election for oldco is a reorganization within the meaning of sec_368 oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 plr-138975-06 no gain_or_loss will be recognized by oldco upon the transfer of assets to newco in exchange for newco stock and newco’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by newco on the receipt of oldco assets in exchange for newco stock sec_1032 the basis of each asset received by newco will be the same as the basis of such asset in the hands of oldco immediately prior to the transaction sec_362 the holding_period for each of the assets received by newco will include the period during which such asset was held by oldco sec_1223 no gain_or_loss will be recognized by oldco upon the distribution to the oldco shareholders of the newco stock sec_361 no gain_or_loss will be recognized by the oldco shareholders upon receipt of the newco stock in exchange for their oldco stock sec_354 for each oldco shareholder such shareholder’s basis in the newco stock received will be equal to the basis of the oldco stock surrendered by such shareholder in exchange therefor sec_358 for each oldco shareholder the shareholder’s holding_period for the newco stock received will include the period during which such shareholder held the oldco stock exchanged therefor provided that the oldco stock is held as a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 the transaction does not result in a closing of the tax_year sec_381 of the code and sec_1_381_b_-1 of the regulations as provided by sec_381 newco will succeed to and take into account as of the date step i is consummated all the oldco items described in sec_381 including any oldco earnings_and_profits or any deficit therein to the extent that the assets of oldco are presently subject_to the built-in_gain provisions of sec_1374 they will continue to be subject_to the built-in_gain provisions of sec_1374 in the hands of newco on the same basis as they were subject_to such provisions in the hands of oldco oldco’s accumulated_adjustments_account as defined in sec_1368 immediately prior to the transaction will be acquired by newco plr-138975-06 sec_1_1368-2 the transaction an f reorganization as provided by ruling above will not result in a termination of oldco’s s election within the meaning of sec_1362 rather oldco’s s election will remain in effect for newco see revrul_64_250 1964_2_cb_333 the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is expressed regarding the validity of any subchapter_s_election or qsub election provides that this private_letter_ruling may not be used or cited as precedent this ruling is directed only to the taxpayers who requested it sec_6110 a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions covered by this letter are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-138975-06 of this ruling letter plr-138975-06 pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to oldco’s authorized representative sincerely s james a quinn senior technician reviewer acting branch office of associate chief_counsel passthroughs and special industries a copy of this letter a copy for sec_6110 purposes enclosures ------------------------------------------- ------------------------------------------------------------------------------------------------------- ---------------------------------------------- -------------------------- ------------------------ ---------------------------------------- ------------------------------------------ ------------------------------------
